ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that GERALDINE A. COPPOLA *521of LIVINGSTON, be temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that pursuant to Rules 1:20 — 3(b)(4) and 1:20— 4(f)(2), GERALDINE A. COPPOLA is temporarily suspended from the practice of law pending final resolution of ethics proceedings against her, effective immediately and until further order of this Court; and it is further
ORDERED that GERALDINE A. COPPOLA be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that GERALDINE A. COPPOLA comply with Rule 1:20-20 dealing with suspended attorneys.